              Case 8:16-cr-00076-JVS Document 1424 Filed 07/27/21 Page 1 of 6 Page ID #:15627

                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                               Docket No.             SACR 16-76JVS

 Defendant      Francis “Frank” S Scimeca                                   Social Security No. 3          3   0   1
       t/n Francis Samuel Scimeca; Francis S Scimeca;
                                                                            (Last 4 digits)
 akas: Frank Samuel Scimeca; Frank Scimeca

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH    DAY   YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.       07   26     21

  COUNSEL                                                              Shaun Khojayan, Appt
                                                                            (Name of Counsel)

    PLEA               GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO    X        NOT
                                                                                                               CONTENDERE         GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Conspiracy to Commit Mail Fraud in violation of 18 USC Sections 1349, 1341 as charged in Count 1 of the Indictment; and
          Mail Fraud, Aiding and Abetting, Causing an Act to Be Done in violation of 18 USC Sections 1341, 2(a), 2(b) as charged in
          Count 23 of the Indictment
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of: Thirty-Six (36) months. This term consists of
                     Thirty-Six (36) months on each of Counts 1 and 23 to be served concurrently.

It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that
he is unable to pay and is not likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Francis “Frank”
S. Scimeca, is hereby committed on Counts 1 and 23 of the 30-Count Indictment to the custody of the Bureau of
Prisons for a term of 36 months. This term consists of 36 months on each of Counts 1 and 23 to be served
concurrently.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three (3) years.
This term consists of three (3) years on each of Counts 1 and 23, all such terms to run concurrently under the
following terms and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation &
                     Pretrial Services Office and Amended General Order 20-04.

         2.          During the period of community supervision, the defendant shall pay the special assessment
                     and fine in accordance with this judgment's orders pertaining to such payment.
CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 1 of 7
              Case 8:16-cr-00076-JVS Document 1424 Filed 07/27/21 Page 2 of 6 Page ID #:15628

 USA vs.      Francis “Frank” S Scimeca                               Docket No.:   SACR 16-76JVS



         3.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

         4.          The defendant shall refrain from any unlawful use of a controlled substance. The defendant
                     shall submit to one drug test within 15 days of release from custody and at least two periodic
                     drug tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer.


         5.          The defendant shall refrain from the use of alcohol and shall submit to breathalyzer testing,
                     not to exceed eight (8) tests per month, to determine if the defendant has consumed alcohol.


         6.          The defendant shall participate in an outpatient substance abuse treatment and counseling
                     program that includes urinalysis, breath, and/or sweat patch testing, as directed by the
                     Probation Officer. The defendant shall abstain from using illicit drugs and alcohol and
                     abusing prescription medications during the period of supervision.


         7.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
                     Court-ordered treatment to the aftercare contractors during the period of community
                     supervision. The defendant shall provide payment and proof of payment as directed by the
                     Probation Officer. If the defendant has no ability to pay, no payment shall be required.

         8.          The defendant shall not engage, as whole or partial owner, employee or otherwise, in any
                     business involving loan programs, telemarketing activities, investment programs or any other
                     business involving the solicitation of funds or cold calls to customers without the express
                     approval of the Probation Officer prior to engagement in such employment. Further, the
                     defendant shall provide the Probation Officer with access to any and all business records,
                     client lists, and other records pertaining to the operation of any business owned, in whole or
                     in part, by the defendant, as directed by the Probation Officer.

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment
provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of
the Presentence Report by the treatment provider is prohibited without the consent of the sentencing judge.

The Court recommends that if eligible the defendant be allowed to participate in the 500 Hour RDAP Drug
Treatment Program while incarcerated as first priority and as second priority the Camp at Lompoc.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons on
or before 12 noon, on January 3, 2022. In the absence of such designation, the defendant shall report on or before
the same date and time to the United States Marshal located at the United States Court House, 411 West Fourth
Street, Suite 4170, Santa Ana, California 92701-4516.


Defendant’s motion for bail pending appeal [1224] is DENIED. Bond is ordered exonerated on surrender.
Defendant’s passport shall be returned to defendant’s wife, Lisa Scimeca, on surrender.
CR-104 (wpd 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 2 of 7
            Case 8:16-cr-00076-JVS Document 1424 Filed 07/27/21 Page 3 of 6 Page ID #:15629

 USA vs.     Francis “Frank” S Scimeca                                               Docket No.:      SACR 16-76JVS



Defendant is advised of his appeal rights.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and Supervised Release
 within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of supervision, and at any time during
 the supervision period or within the maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.




            July 26, 2021
            Date                                                         U. S. District Judge James V Selna

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                         Clerk, U.S. District Court




            7/27/21                                               By
            Filed Date                                                   Deputy Clerk




CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                           Page 3 of 7
            Case 8:16-cr-00076-JVS Document 1424 Filed 07/27/21 Page 4 of 6 Page ID #:15630

 USA vs.     Francis “Frank” S Scimeca                                                 Docket No.:      SACR 16-76JVS



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                      STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                      While the defendant is on probation or supervised release pursuant to this judgment:

 1.    The defendant must not commit another federal, state, or local            9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                          in criminal activity and must not knowingly associate with any person
 2.    The defendant must report to the probation office in the federal                convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a               officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                      the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                    that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by              rehabilitation;
       the court or probation officer;                                           10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                    purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation                controlled substance, or any paraphernalia related to such substances,
       officer;                                                                        except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation       11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment               arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;              12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation               destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before     13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                   enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;                 permission of the court;
 7.    The defendant must permit the probation officer to contact him or         14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation               persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and             those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                                confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by                such notifications;
       the probation officer for schooling, training, or other acceptable        15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                 implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                        criminal conduct, protect the public from further crimes of the
       unanticipated change;                                                           defendant; and provide the defendant with needed educational or
                                                                                       vocational training, medical care, or other correctional treatment in the
                                                                                       most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                            Page 4 of 7
            Case 8:16-cr-00076-JVS Document 1424 Filed 07/27/21 Page 5 of 6 Page ID #:15631
             The defendant must also comply with the following special conditions (set forth below).


                        STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

            The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or restitution is paid
 in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and
 delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for offenses completed before April 24,
 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the balance as directed
 by the United States Attorney’s Office. 18 U.S.C. § 3613.

             The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or residence address
 until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

            The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the defendant’s economic
 circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such
 notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or restitution
 under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                      States is paid):
                                 Non-federal victims (individual and corporate),
                                 Providers of compensation to non-federal victims,
                                 The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

                     CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

             As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report inquiries;
 (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with supporting documentation
 as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open any line of credit without prior approval
 of the Probation Officer.

           The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds must be
 deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including any business accounts,
 must be disclosed to the Probation Officer upon request.

          The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without approval of the
 Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                       These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                Page 5 of 7
            Case 8:16-cr-00076-JVS Document 1424 Filed 07/27/21 Page 6 of 6 Page ID #:15632
 USA vs.      Francis “Frank” S Scimeca                                                  Docket No.:       SACR 16-76JVS




                                                                            RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                               to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                            to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                            United States Marshal



                                                                     By
             Date                                                           Deputy Marshal




                                                                          CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my legal custody.

                                                                            Clerk, U.S. District Court



                                                                     By
             Filed Date                                                     Deputy Clerk




                                                        FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision.

          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


          (Signed)
                     Defendant                                                              Date




                     U. S. Probation Officer/Designated Witness                             Date




CR-104 (wpd 10/18)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                                Page 6 of 7
